DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on April 20, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, in line 4, “cannot” should be changed to --is not to--
Claim 7, in line 6, “can” should be changed to --is to--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,013,092. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrigan et al. (US 2015/0008827).

    PNG
    media_image1.png
    555
    944
    media_image1.png
    Greyscale

With respect to claim 1, Carrigan discloses in figures 5-6 a system for reserving spaces for a class (figure 6 shows spaces for rooms of a building or a house, etc.), the system comprising a transceiver (32, e.g., a communication module or transceiver as descried in 
With respect to claim 2, Carrigan discloses that wherein the plurality of cells (RM1-RM4, e.g., a plurality of rooms or cells thereof) located along a surface (figure 6 shows a surface thereof), each cell of the plurality of cells having a cavity (figure 6, e.g., all rooms RM1-RM4 having cavities where lighting fixtures A-R located and operated) underneath the surface (see figure 6), the cavity housing one or more lights of the plurality of lights (figure 6, e.g., A-R, e.g., fixtures).
With respect to claim 3, Carrigan discloses that further comprising a memory (72, 78, 90 e.g., memories, wherein programmed data stored thereof) configured to store floor map data including a plurality of virtual cells respectively corresponding to the plurality of cells located along the surface (see paragraph 0098, e.g., having a scaled map of the lighting fixtures A-R), 
With respect to claim 4, Carrigan discloses that wherein the memory is further configured to store class data including space size data associated with the class, the space size data indicating a size of cells corresponding to the selected space associated with the participant (see paragraphs 0089, 0117, 0123).
With respect to claim 5, Carrigan discloses that wherein one or more cells that are not associated with any participant are instructed to emit light of a same color to indicate vacancy (see figures 8A-8E and paragraph 0117, e.g., how to instruct the lighting fixtures to emit thereof).
With respect to claim 6, Carrigan discloses that wherein the transceiver is further configured to receive user data indicating one or more preferences including at least one of size of space, shape of the space, or color to be displayed in the space (see paragraph 0098, e.g., having a scaled map of the lighting fixtures A-R).
With respect to claim 9, Carrigan discloses in figures 5-6 a system for reserving spaces for a class (figure 6 shows spaces for rooms of a building or a house, etc.), the system comprising a plurality of lights (A-R, e.g., fixtures) located underneath a floor surface (figure 6 shows a surface thereof), each cell of the plurality of cells having one or more lights (figure 6, e.g., A-R, e.g., fixtures) and configured to emit light upward from the floor surface (see figure 6, e.g., where the fixtures located in any angles of the room surface), the floor surface being divided into a plurality of floor cells (see figure 6); a floor controller (70, e.g., a control circuitry, a microprocessor or a processor to control thereof as shown in figure 17) electrically coupled to the one or more lights of each cell of the plurality of cells (see figure 5), the floor controller 
With respect to claim 10, Carrigan discloses that wherein at least one of the first color or the first pattern is customizable by a participant of the class (see paragraphs 0117-0123).
With respect to claim 11, Carrigan discloses that wherein the floor controller is further configured to receive user data associated with the first reservation data (see figure 5).
With respect to claim 12, Carrigan discloses that wherein the floor controller is further store the first reservation data, the user data, and a floor map data (see paragraph 0098, e.g., having a scaled map of the lighting fixtures A-R and see figures 8A-8E, 17-18, 23 and paragraphs 0117-0123).
With respect to claim 13, Carrigan discloses that wherein the floor controller is further configured to: receive a second reservation data (having a second data sent out from the remote control 36) for a second space (Z2, e.g., a second zone in figure 8B), the second space defined by a second portion of cells (HW1, RM2) of the plurality of cells; and command the one or more lights of the second portion of cells to emit at least one of a second color or a second pattern proximate the start time of the class (paragraphs 0117 and 0123, e.g., the color of the lighting fixture is adjusted to a desired level thereof).

With respect to claim 15, Carrigan discloses that the floor controller is further configured to automatically adjust locations of one or more spaces to accommodate for an additional space (see paragraphs 0111, 0126 and figures 8A-8E).
With respect to claim 17, Carrigan discloses in figures 5-6 a method for dynamically reserving spaces for a class (figure 6 shows spaces for rooms of a building or a house, etc.), the method comprising: receiving, by a transceiver (32, e.g., a communication module or transceiver as descried in paragraph 0237, “radio frequency transceiver”), a reservation data for the class (figure 5, e.g., the instructed data sent out by a remote control 36); and commanding, by a processor (70, e.g., a control circuitry, a microprocessor or a processor to control thereof as shown in figure 17), a first space to emit a first color or a first pattern proximate a start time of the class (paragraphs 0117 and 0123, e.g., the color of the lighting fixture is adjusted to a desired level thereof), the first space defined by a portion of cells of a plurality of cells on a surface (figure 6 shows a surface thereof).
With respect to claim 18, Carrigan discloses that further comprising receiving, by the transceiver, a user data (having a user data sent from the remote control 36) corresponding to the reservation data; and storing, by a memory (72, 78, 90 e.g., memories, wherein programmed data stored thereof), the reservation data and the user data (see figure 5).
With respect to claim 19, Carrigan discloses that further comprising commanding, by the processor, a second space to emit a second color or a second pattern proximate the reservation 
With respect to claim 20, Carrigan discloses that wherein receiving the first reservation data further comprises receiving a desired space size for the class, and wherein the method further comprises rearranging, by the processor, at least one reserved space to accommodate the desired space size (see paragraphs 0089, 0117, 0123).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carrigan et al. (US 2015/0008827) in view of Spencer et al. (US 2020/0124272).
With respect to claims 8 and 16, Carrigan discloses all claimed limitations, as expressly recited in claims 1 and 8, except for specifying that an instructor device in operable communication with the floor controller, the instructor device configured to control a pattern of the one or more lights of each cell of the plurality of cells.

    PNG
    media_image2.png
    687
    878
    media_image2.png
    Greyscale

Spencer discloses in figure 1 a lighting system comprising a plurality of lighting fixtures 102a-102d, e.g., fixtures) disposed in rooms (see paragraph 0050), a user device (122) and an instructor device (148, 146, e.g., remote controls) in operable communication with the floor controller or processor (110), the instructor device configured to control a pattern of the one or more lights of each cell of the plurality of cells (see paragraphs 0034-0035 and 0061).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Carrigan with an instructor device as taught by Spencer for the purpose of controlling the selected fixtures at the selected locations to adjust the color and brightness of the lighting fixtures at a desired level thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Bowser et al. – US 10,034,352
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 4, 2021